Pee Curiam,
We do not think the court below erred in refusing to take off the nonsuit. The plaintiff’s evidence did not establish a contract between the parties. The plaintiff stated, when upon the witness stand, that No. 1 of the series of leaflets was not made in accordance with the specifications received by him from the defendant. It was sent to the latter with the price marked *342upon it, “ one hundred dollars, if satisfactory.” It was not satisfactory, and was returned to the plaintiff. The plaintiff then sent the defendant No. 2 of the series, and, on Oct. 1, 1889, defendant wrote to plaintiff, that “ the primers are good, but I do not care to pay the price you name. Your first offer is $100 for the series; your favor of the 27th names $200; I am afraid, by the time the series are finished, the price would be up in the thousands.” We need not refer at length to the correspondence between the parties. It is sufficient to say, that it does not disclose a contract, or the consent of two minds to a proposition.
Judgment affirmed.